PER CURIAM.
Manuel A. Canton filed a petition for belated appeal from a judgment of conviction pursuant to Florida Rule of Appellate Procedure 9.140(j). Because the defendant pled guilty and, furthermore, because the petition does not indicate that the defendant fits into one of the exceptions set forth in Robinson v. State, 373 So.2d 898 (Fla. 1979),we deny the petition. See Ponce v. State, 722 So.2d 838 (Fla. 3d DCA 1998); Gonzalez v. Singletary, 713 So.2d 1057 (Fla. 3d DCA), review granted, 719 So.2d 892 (Fla.1998); Gonzalez v. State, 685 So.2d 975 (Fla. 3d DCA 1997).
We certify direct conflict with Trowell v. State, 706 So.2d 332 (Fla. 1st DCA 1998)(en banc).